Citation Nr: 1811094	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-36 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for major depression.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an increased disability rating for an abdominal gunshot wound with scars.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1965 to September 1968.

This matter comes to the Board of Veterans Appeals (Board) on appeal from October 2010 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

A statement of the case (SOC) was issued in November 2013 for the issues of evaluation of a gunshot wound to the abdomen, individual unemployability, increased evaluation for major depression, and service connection for diabetes mellitus and for sleep apnea.  In the December 2013 VA Form 9 (substantive appeal), the Veteran perfected his appeal as to the issues of initial evaluation for major depression and entitlement to TDIU.  In March 2014, the Veteran received notice of a November 2013 rating decision, and in November 2014, through his representative, submitted a notice of disagreement (NOD) with that decision.  The NOD indicates disagreement with the increased rating for abdominal wound with scars, earlier effective date for the increased rating, and TDIU.

The August 2016 VA Form 8 certified the issues of increased rating for major depressive disorder and for service connection for diabetes and for sleep apnea before the Board; however, as noted above, the Veteran did not submit a substantive appeal for the issues of service connection for diabetes or for sleep apnea.  In November 2016, the Veteran's representative submitted a statement indicating that the issues before the Board were earlier effective date and increased rating for the gunshot wound to the abdomen, TDIU, and major depressive disorder.  However, there are no additional substantive appeals of record subsequent to the SOC discussed above.  Thus, the issues of entitlement to service connection for diabetes mellitus and service connection for sleep apnea are not before the Board.

In the November 2013 rating decision, the RO increased the evaluation of the Veteran's gunshot wound to the abdomen with scars, from 0 percent disabling to 10 percent disabling, effective January 22, 2010.  The Veteran received notice of the November 2013 rating decision in March 2014 and filed a timely NOD in November 2014.  However, a SOC regarding this claim has not been issued.  The Board is required to remand the issue for issuance of the SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay with regard to the remaining issues, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

After a review of all of the evidence, the Board finds that additional development is required before the claims of entitlement to TDIU and to a higher rating for depressive disorder are decided.

The record indicates, in the November 2011 TDIU application, that the Veteran receives benefits from the Social Security Administration (SSA).  The Veteran noted that he receives "SSI and an early retirement pension" from his former employer.  The record does not include SSA records.

The Board finds that the record indicates that the Veteran's SSA disability records are relevant to the Veteran's claims on appeal because the one of the claims is for benefits for unemployability.  There is no indication in the claims file that SSA records have been submitted by the Veteran or requested from the SSA by the AOJ.  Thus, the AOJ must make necessary efforts to obtain and associate with the claims file a copy of any SSA determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2017) with respect to requesting records from Federal facilities.

The Board finds that the Veteran's claim for TDIU is inextricably intertwined with his claim on appeal for a higher rating for service-connected major depression.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

In the November 2013 rating decision, the RO increased the evaluation of the Veteran's gunshot wound to the abdomen with scars, from 0 percent disabling to 10 percent disabling, effective January 22, 2010.  The RO informed the Veteran of the decision in a March 2014 letter and informed him that if he wanted to appeal the decision he should complete VA Form 21-0958.  In November 2014, the Veteran filed a timely NOD, indicating disagreement with the effective date and the rating assigned.  Although there was no completed VA Form 21-0598, the notice of disagreement was received prior to March 2015 and is effective.  A review of the record shows that the RO has not issued an SOC in response to that NOD.  Accordingly, this issue must be remanded to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Request and obtain from the Social Security Administration a copy of all records pertinent to any claim of the Veteran for Social Security disability benefits, as well as copies of all medical records underlying that claim and determination.

All records and/or responses received must be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Obtain any outstanding VA treatment records related to the Veteran's major depression.

3.  Furnish the Veteran and his representative with an SOC regarding the issue of entitlement to an increased disability rating and an earlier effective date for the disability rating, for abdominal gunshot wound with scars.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  If the Veteran perfects the appeal and the benefit remains denied, return the case to the Board for appellate review.

4.  Thereafter, readjudicate the claims that are the subject of this remand.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

